NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                   MELVIN LEE HARRISON, Petitioner.

                         No. 1 CA-CR 14-0563 PRPC
                                FILED 8-2-2016


    Petition for Review from the Superior Court in Maricopa County
                         No. CR2012-164101-001
                  The Honorable Bruce R. Cohen, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney's Office, Phoenix
By Diane Meloche
Counsel for Respondent

Melvin Lee Harrison, San Luis
Petitioner Pro Per
                           STATE v. HARRISON
                           Decision of the Court




                      MEMORANDUM DECISION

Judge Jon W. Thompson delivered the decision of the Court, in which
Presiding Judge Samuel A. Thumma and Judge Margaret H. Downie
joined.

T H O M P S O N, Judge:

¶1            Petitioner Melvin Lee Harrison petitions this court for review
from the dismissal of his petition for post-conviction relief. We have
considered the petition for review and, for the reasons stated, grant review
but deny relief.

¶2           Harrison pled guilty to aggravated assault and the trial court
sentenced him to a stipulated term of six years’ imprisonment. Harrison
now seeks review of the summary dismissal of his second notice of post-
conviction relief. We have jurisdiction pursuant to Arizona Rule of
Criminal Procedure 32.9(c) and Arizona Revised Statute § 13-4239(C)
(2010).

¶3            Harrison argues his trial counsel was ineffective when he
failed to argue that the State and/or the trial court engaged in pre and post-
indictment delay of the proceedings and, therefore, failed to comply with
the “speedy trial” provisions of Arizona Rule of Criminal Procedure 8.
Harrison further argues his first post-conviction relief counsel was
ineffective when he failed to allege trial counsel was ineffective for these
same reasons and when his first post-conviction counsel failed to raise the
Rule 8 claims independently.

¶4             We deny review. Harrison failed to present any colorable
claims for relief because neither counsel was ineffective when they failed to
raise these issues. Harrison pled guilty. A valid plea agreement waives all
non-jurisdictional defenses, errors and defects which occurred prior to the
plea. State v. Moreno, 134 Ariz. 199, 200, 655 P.2d 23, 24 (App. 1982). More
specifically, a defendant who enters a guilty plea waives all issues




                                      2
                           STATE v. HARRISON
                           Decision of the Court

regarding the right to a speedy trial. State v. Ellis, 117 Ariz. 329, 331, 572
P.2d 791, 793 (1977).1

¶5            For the foregoing reasons, we grant review but deny relief.




                                   :AA




1 While this is not one of the grounds upon which the superior court
dismissed the petition, we may affirm a result on any basis supported by
the record. State v. Robinson, 153 Ariz. 191, 199, 735 P.2d 801, 809 (1987).


                                      3